Citation Nr: 1544925	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-10 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical treatment provided to the Veteran at St. Luke's Regional Medical Center on September 29, October 19, and October 27, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 2011 decisions issued by the Department of Veterans Affairs (VA) Medical Center in Boise, Idaho, that denied claims for payment of or reimbursement for the Veteran's emergency room (ER) treatment at St. Luke's Regional Medical Center in Boise, Idaho on September 29, October 19, and October 27, 2011.  The appeal has been pursued by the Veteran on his own behalf.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he sought ER treatment at St. Luke's Regional Medical Center in Boise, Idaho on September 29, October 19, and October 27, 2011 in connection with a fall from a tree that occurred in August 2011.  His claims were denied because the treatment on those dates was deemed to be non-emergent and a VA facility was deemed feasibly available.  However, the private medical records documenting the treatment on those dates have not been associated with the claims file.  Thus, remand to obtain those records is required.

Additionally, claim histories prepared by the Boise VA Medical Center indicate that the initial claims for payment or reimbursement of the cost of the unauthorized medical services the Veteran received from St. Luke's Regional Medical Center on September 29, October 19, and October 27, 2011 were received by VA in November 2011.  Those same claim histories report that the claims were initially denied, and the Veteran and vendor notified, in November 2011.  However, the record does not appear to contain copies of the initial claims or of the November 2011 decisions denying those claims and the accompanying notice to the Veteran and the vendor.  Those records should also be associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the November 10, 2011 claims for payment or reimbursement for medical treatment provided to the Veteran at St. Luke's Regional Medical Center on September 29, October 19, and October 27, 2011, as well as copies of the November 2011 decisions denying those claims and any notice letters sent to the Veteran and the vendor.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  After securing any necessary release, request all records from St. Luke's Regional Medical Center documenting the Veteran's treatment on September 29, October 19, and October 27, 2011.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3.  Then, readjudicate the issue on appeal.  If the benefit sought by the Veteran is not granted, issue to the Veteran and his representative a supplemental statement of the case and provide them an appropriate period in which to respond before the file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




